UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7687



JAMES LEON SIMPSON,

                                             Petitioner - Appellant,

          versus


ATTORNEY GENERAL OF NORTH CAROLINA; RAYMOND
SMITH, Superintendent,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. James A. Beaty, Jr.,
District Judge. (CA-97-129-6)


Submitted:   March 26, 1998                  Decided:   April 7, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Leon Simpson, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). To the extent that Appellant raises issues for the

first time on appeal, we decline to address the issues. See Muth v.
United States, 1 F.3d 246, 250 (4th Cir. 1993). Regarding Appel-

lant's challenges to the in-court identifications of him, his

claims of ineffective assistance of counsel, and his challenges to

the correction of his sentence, we have reviewed the record and the
district court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we deny a

certificate of appealability and dismiss the appeal on the reason-
ing of the district court. Simpson v. Attorney General of North

Carolina, No. CA-97-129-6 (M.D.N.C. Nov. 4, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                         DISMISSED




                                  2